JUSTICE HARRISON, dissenting: I must dissent as in my view, under any reading of the Gibellina decision, the trial court should be reversed and this cause should be remanded with instructions to consider the motion to dismiss filed by defendant before granting plaintiffs’ motion to voluntarily dismiss. The supreme court noted in Gibellina that it has become clear that the allowance of an unrestricted right to dismiss and refile an action in the face of a potentially dispositive motion is infringing on the authority of the judiciary to discharge its duties fairly and expeditiously. To curb this abuse the supreme court determined that trial courts may, from the date of its decision, hear and rule on prior pending motions filed by the defense that would be dispositive of the case. It seems to me that the case sub judice is precisely the type of case contemplated by our supreme court.